Citation Nr: 9910450	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-24 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the benefits sought in June 1995, 
and the veteran appealed.  He presented testimony during 
personal hearing on appeal before the undersigned at the 
Board of Veterans' Appeals (Board) in December 1998.


FINDING OF FACT

Medical evidence of record shows that the veteran's current 
rhinitis with rhinorrhea more likely than not is related to 
his service-connected left eye socket degeneration with 
relaxation of the periorbital musculature and giant papillary 
conjunctivitis.


CONCLUSION OF LAW

Rhinitis was proximately due to or the result of the 
veteran's service-connected left eye socket degeneration with 
relaxation of the periorbital musculature and giant papillary 
conjunctivitis disability.  38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records reveal that the veteran had been 
admitted into the service for limited duty despite his having 
had an enucleated left eye and emplacement of an artificial 
eye before service.  No rhinitis had been found on service 
entrance examination in January 1943, and there had been no 
history of ocular infections presented on service entrance 
examination.  

During service in October 1943, the veteran's artificial eye 
became broken, and he developed left eye conjunctivitis which 
was treated with cauterization and eye drops.  

In March 1944, the veteran had a small gland infection in his 
left upper eyelid.  

In August 1944, the veteran had irritation of his left eye 
lid.  

In November 1945, the veteran had moderate edema of his left 
orbital mucosa.  His prosthesis was pushed forward and was 
depressing his lower eye lid.  

On service discharge examination, the veteran had a left 
ocular prosthesis with some relaxation of the periorbital 
musculature.  No nose problems were reported.

In May 1966, service connection was granted for degeneration 
of the left eye socket with relaxation of the periorbital 
muscles and an ectropion, secondary to the in-service 
fracture of the left eye prosthesis with subsequent 
infection.

On VA examination in April 1988, the veteran's left eye 
exhibited mucous secretion, and giant papillary 
conjunctivitis secondary to the extruding prosthesis was 
diagnosed.

In July 1988, the RO conceded service connection for giant 
papillary conjunctivitis as part of the service-connected 
disability.  

In May 1993, the veteran was noted to have undergone removal 
of an extruded implant in April 1991.  He had recently 
removed his prosthesis because of significant discharge.  
Currently, he had blepharoconjunctivitis and infection of his 
left eye socket.  

In June 1993, the veteran complained of constant tearing from 
his left eye, and post-nasal drip.  

In August 1993, the veteran complained of drainage from his 
left eye and desired an ear, nose, and throat consultation, 
as he was having trouble breathing through his nose.  The 
assessment was possible nasal obstruction.  

On September 1993 VA ear, nose, and throat consultation, 
chronic rhinitis was diagnosed. 

In October 1993, it was noted that the veteran had had a left 
eye enucleation and that he had a chronic infection and 
drainage.  It was felt that the veteran's rhinitis may be 
being aggravated by the eye drainage.  He had congested nares 
bilaterally. The assessment was rhinitis, possibly aggravated 
by the eye disability.  

A March 1995 VA ear, nose, and throat examination diagnosed 
chronic allergic rhinitis and no sinusitis.

In October 1997, a private physician reported that the 
veteran had chronic rhinitis.  The physician stated, further, 
that the veteran also had epiphora probably related to 
recurrent orbit and prosthetic induced infections.  

In December 1997, a private physician stated that the veteran 
had chronic epiphora and that it seemed to be at least 
contributing to his left rhinorrhea.  

In January 1998, a private physician stated that it was his 
opinion that the veteran's epiphora and rhinorrhea on the 
left were associated with the abnormalities of his left eye 
socket.  

In April 1998, a private physician diagnosed a history of 
rhinorrhea and discharge from the left eye and tearing 
associated with the previous socket reconstruction. 

During the hearing which was held at the Board in December 
1998, the veteran testified that when his prosthesis was 
broken in service, some of the slivers from it were not 
removed, and that as a result, he had had recurrent 
infections since then.  He stated that he had not had nasal 
passage problems before service, and that since his 
prostheses broke in service, he started having difficulty 
with his nasal passages.  He felt that there was a 
relationship between the in-service injury and the current 
rhinitis and rhinorrhea.  The drainage and tearing from his 
eye went into his nasal passage and irritated his nasal 
tissues, causing them to swell and close his nasal passages.   
Transcript at 12-19. 

Pertinent law and regulations

In order for a secondary service connection claim to be well 
grounded, there must be competent medical evidence of a 
current disability (a medical diagnosis); there must be a 
service-connected disability; and there must be competent 
medical evidence of a nexus between the service-connected 
disability and the disability for which service connection is 
sought.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310(a) (1998); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Analysis

In this case, the veteran's claim is well grounded, as there 
is competent medical evidence of current rhinitis and 
rhinorrhea, he has a service-connected left eye disability, 
and there is competent medical evidence of a nexus between 
that service-connected disability and the current rhinitis 
and rhinorrhea.  Caluza.  As such, the Board must determine 
whether or not VA has fulfilled its duty to assist the 
veteran.  The Board concludes that it has.  All evidence 
necessary for a fair and impartial determination of the claim 
is of record.  As such, the claim will now be discussed on 
its merits.  

The medical evidence of record shows that the veteran's 
chronic rhinitis with rhinorrhea more likely than not is 
associated with his service-connected left eye disability.  
This being the case, service connection is granted.


ORDER

Service connection is granted for rhinitis.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

